Exhibit 10.1

LOGO [g74091g21h63.jpg]

Sensus Management Incentive Plan

Plan Framework & Guidelines

July 2010

 



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

PART I – PLAN FRAMEWORK

 

1. Plan Name

The Sensus Management Incentive Plan (“The Plan”).

 

2. Plan Objectives

 

  •  

Provide an incentive system that encourages participants to achieve Sensus and
the Business Unit, Region and Sub-Region financially defined objectives.

 

  •  

Provide participants with an opportunity to earn incentive compensation based
upon performance of Sensus in total or the Business Unit, Region and Sub-Region.

 

  •  

Provide focused attention on the most important measures of business success.

 

  •  

Provide competitive compensation to attract and retain key employees.

 

3. Plan Term

The Plan will commence on the first day of the fiscal year (April 1) and end on
the last day of the fiscal year (March 31). The Plan shall apply to all fiscal
years commencing after March 31, 2010.

 

4. Plan Eligibility

It is intended that those who participate are critical employees whose decisions
and performance impact Sensus results. Participation in this program is at the
discretion of the MIP Compensation Committee.

 

5. Target Incentive Levels

Target incentive levels are determined on an individual basis and communicated
to participants early in the Plan year.

 

6. Target Incentive

Incentive will be paid based on three factors: business objectives, quarterly
earned incentive and individual performance.

6A. Business Objectives

Minimum achievement of 90% business level objectives is required, which will
trigger an incentive payment threshold as depicted below. Maximum award, above
100% attainment of

 

Management Incentive Plan

   Page 2 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

business objectives, is uncapped for the target incentive level.

For Business Units, payments for performance between threshold and target are
determined by EBITDA % growth targets. EBITDA percentage growth is defined as
percentage growth of current FY EBITDA target versus prior FY EBITDA actual. The
three tier growth models are depicted below. Each Business Unit will be assigned
in their respective model below when the Fiscal Year budget is finalized.

Payments above target are prorated at a rate of 5% for each one percent for
results over target.

The table below illustrates this:

 

    EBITDA Growth %:
0 to < 10%   EBITDA Growth %:
10% to < 20%   EBITDA Growth %:
20%+

Percent of Target

Achieved

  Payment
Percentage   Payment
Percentage   Payment
Percentage

90

  10   30   50

91

  19   37   55

92

  28   44   60

93

  37   51   65

94

  46   58   70

95

  55   65   75

96

  64   72   80

97

  73   79   85

98

  82   86   90

99

  91   93   95

100

  100   100   100

101

  105   105   105

102 and each % thereafter

  Add 5%   Add 5%   Add 5%

6B. Quarterly Earned Incentive

6b.1         Quarterly Banking

The annual incentive is based on a quarterly earned mechanism which allows for a
maximum earned quarterly amount of 100% for reaching or exceeding each quarter’s
targets. A participant will not earn a quarterly amount for a target if
performance is less than 90% of that quarter’s target. Each quarterly incentive
earned will be banked until the end of the fiscal year.

6b.2         Annual Assessment for Quarterly Banked Payments

6b.2.i      Sensus HQ Qualifier

At the end of the fiscal year if the full year EBITDA actual is less than 90% of
the full year target then the banked quarterly incentive payment for both EBITDA
and Cash Flow will be eliminated.

 

Management Incentive Plan

   Page 3 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

6b.2.ii      Business Unit/Region/Sub-Region Qualifier

At the end of the fiscal year if the full year EBITDA actual is less than 85% of
the full year target EBITDA for an individual Business Unit, Region or
Sub-Region then the banked quarterly incentive payment for both EBITDA and Cash
Flow for the individual Business Unit, Region or Sub-Region will be eliminated.
Depending on performance it is possible for a Business Unit to qualify for a
payment and individual Regions and Sub-Regions within the Business Unit to fail
to qualify. It is also possible that a Business Unit fails to qualify for a
payment but individual Regions and Sub-Regions could still qualify.

6b.2.iii      Minimum Payout

The minimum year end payout will be based on the banked incentive earned by
adding the four quarters together.

If the total fiscal year end results would result in an annual incentive payment
that is less than the total of the four quarters incentive earned then the
participant will receive the total of the four quarters incentive earned as
their annual incentive payout.

This assumes the full year EBITDA actual is at or above the qualifying threshold
level (90% of the year’s EBITDA target for Sensus Headquarters and 85% of the
year’s EBITDA target for an individual Business Unit, Region or Sub-Region).

6b.2.iv      Maximum Payout

The maximum year end payout will be based on total fiscal year end results which
exceed the target level of 100% and are uncapped, provided the fiscal year end
payout is higher than the total of the four quarters incentive earned.

See “Attachment 1” for Decision and Payout Chart.

6C.      Performance Factor

The overall pool for the business unit incentive payouts will be determined
solely by EBITDA and Cash Flow results.

The allocation of pool dollars will be distributed based on individual
performance rating.

While individual incentive payouts may vary, the overall pool allocation cannot
exceed target incentive dollars earned by the business unit.

See “Attachment 2” for Sample Payout Chart.

 

7. Performance Measures, Weightings (Scorecard) & Definitions

7A. Performance Measures and Weightings (Scorecards)

The performance measures and weightings for Sensus Headquarters participants and
Business Unit, Region, or Sub-Region participants shall be determined by the
Compensation Committee of the Board of Directors of Sensus.

 

Management Incentive Plan

   Page 4 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

7a. i. Sensus HQ Participants

Sensus HQ Level participants are those not tied to any one specific Business
Unit, Region or Sub-Region within Sensus. Incentive payments for Sensus HQ level
participants are based strictly on the performance of Sensus. At the end of the
fiscal year if the full year EBITDA actual is less than 90% of the full year
target then the banked quarterly incentive payment for both EBITDA and Cash Flow
will be eliminated.

7a. ii. Business Unit Only Participants

Business Unit only level participants are those with specific responsibilities
within a Business Unit within Sensus for which business objectives performance
can be specifically measured. EBITDA and Operating Cash Flow will be based on
performance at the Business Unit level for those not measured on the Sensus HQ
plan.

Business Units: Business Units for incentive purposes are defined as:

  •  

Conservation Solutions

  •  

Global Gas

  •  

Global Water & Heat

  •  

Sensus Precision Die Casting

  •  

Smith-Blair Inc.

Incentive payments for Business Unit level participants are based strictly on
the performance of the applicable Business Unit. At the end of the fiscal year
if the full year EBITDA actual for a Business Unit is less than 85% of the full
year target EBITDA then the banked quarterly incentive payment for both EBITDA
and Cash Flow for the Business Unit will be eliminated.

7a. iii. Business Unit Region or Sub-Region Participants

Business Unit participants at either a Region or Sub-Region level are those with
specific responsibilities within a Business Unit’s Region or Sub-Region for
which business objectives performance can be specifically measured.

EBITDA and Operating Cash Flow will be based on performance at a combination of
both the Business Unit and either the Region’s or Sub-Region’s levels for those
not measured on the Sensus HQ or Business Unit Only plans.

Regions or Sub-Regions: Region or Sub-Regions within a Business Unit for
incentive purposes are defined as:

 

  •  

Global Gas Regions

  ¡  

Asia-Pacific Region

  ¡  

North American Region

 

  •  

Global Water & Heat Regions & Sub-Regions

  ¡  

North American Region

  ¡  

ESAAP (Europe, Middle-East, Africa, South America and Asia Pacific) Region

 

Management Incentive Plan

   Page 5 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

  ¡  

ESAAP Sub-Regions:

 

Chile

  Czech Rep.   France   Germany   Hannover  

Ludwigshafen

  Service   Slovakia   S. Africa   Spain  

 

  •  

Sensus Precision Die Casting

  ¡  

Asia-Pacific Region

  ¡  

North American Region

Incentive payments for Business Unit Region or Sub-Region level participants are
based strictly on the performance of the applicable Business Unit and the Region
or Sub-Region. At the end of the fiscal year if the full year EBITDA actual for
a specific Region or Sub-Region is less than 85% of the full year target EBITDA
then the banked quarterly incentive payment for both EBITDA and Cash Flow for
that Region or Sub-Region, including the Business Unit portion, will be
eliminated. If a Region or Sub-Region qualifies for a payment but the Business
Unit does not qualify then the Region or Sub-Region will receive a payment based
solely on its performance according to the applicable scorecard. Region and Sub
Region EBITDA Measurement will be capped at 250% for those Regions or
Sub-Regions that have a Region or Sub-Region EBITDA budget of $5 million or
less.

7B. Definitions.

7b. i. Adjusted EBITDA

This measure is defined as Earnings Before Interest, Taxes, Depreciation and
Amortization, adjusted for restructuring expense and management fees.

7b. ii. Operating Cash Flow

This measure is defined as the cash flow from Adjusted EBITDA adjusted for
restructuring expense, net capital expenditures and movements in trade working
capital, other current assets, other Payables and Accruals (including
restructuring accruals).

C. Management Incentive Plan Compensation Committee

The Management Incentive Plan Compensation Committee for Sensus (“MIP
Compensation Committee”) consists of the following members:

  •  

Chief Executive Officer

  •  

Chief Financial Officer

  •  

Chief People Officer

  •  

Executive Vice President, Global Water & Heat

  •  

Executive Vice President, Conservation Solutions

 

Management Incentive Plan

   Page 6 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

Part II – Plan Rules and Administration

 

1. Payment Qualifications

Eligibility is defined in Part I, Section 4 of the Incentive Plan. Each Business
Unit Head will submit a list of proposed participants through the Chief People
Officer, Human Resources for approval by the MIP Compensation Committee.

In order to be eligible for any payment due under the Plan, a participant must
be employed by the Company on the payment date. Payments will normally be made
no later than July 15.

 

  A. Leavers:

If a participant leaves after the year-end but before the payment date as a
result of retirement at normal retirement age, early retirement, ill
health/disability retirement or redundancy, they will be eligible for any
payment under the Plan on the normal payment date.

If a participant leaves for any other reason after the year-end but before the
payment date, any payment under the Plan will be at the discretion of the MIP
Compensation Committee.

Participants who terminate employment during the Plan year will not be eligible
for payments unless termination was caused by: death, retirement at normal
retirement age, early retirement with company consent; ill health disability
retirement; or redundancy. In such cases, pro rata awards will be made based on
the number of complete months worked during the Plan year. Any payment due a
former employee who has died will be paid to the participant’s personal
representative.

 

  B. Joiners & Transfers:

Existing and new employees that join the Plan after the start of the Plan year
will be eligible for any payment due under the Plan based on a pro rata amount.
This will be calculated at a rate of  1/4 or 25% of the Plan payment for each
complete calendar quarter from the date of joining the Plan to the Plan year
end.

Existing or new employees who join the Plan during the last quarter of the Plan
year-end (January 1 or later) will not participate in the Plan until the
following Plan year.

If an employee transfers from one business unit to another in the middle of a
quarter their incentive for that quarter will be based on the business unit for
which they worked at the beginning of that quarter.

 

Management Incentive Plan

   Page 7 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

2. Payment Terms and Timing

The incentive will be paid as soon as practical after the fully audited annual
results of the Company have been announced, normally no later than July 15. All
payments are subject to the final approval of the Compensation Committee of the
Board of Directors of Sensus. Any incentive earned will be paid through the
payroll system.

The participant will be liable for any personal tax due or other statutory
payments due on any part of the incentive. Incentive payments will be treated
for pensionable purposes in line with plan rules.

 

3. Plan Framework

 

  •  

Participation and target percentage is determined by scope of role.

 

  •  

The measures, their weighting and performance ranges shall be determined by the
Compensation Committee of the Board of Directors of Sensus.

 

  •  

Any “windfall” impacts, either adverse or positive, will be excluded from the
calculations. The decision of the Compensation Committee of the Board of
Directors of Sensus as to “windfall” will be final.

 

  •  

Any Foreign Exchange (FX) translation or transaction impact, positive or
adverse, will be excluded.

a. For EBITDA, actual FX rates are reset to budget FX rates to eliminate net
translational FX gains and losses, and intercompany transactions are adjusted
for differences in budget FX rates compared to actual FX rates, using Hyperion
Reports PR_02.

Also, net transactional FX gains and losses (specifically pertaining to
remeasurement, settlement and FX forward contracts) reflecting changes in actual
FX rates between reporting periods are eliminated using Hyperion Reports TR_02.

b. Cash Flow is treated in a similar manner as EBITDA using the aforementioned
Hyperion reports plus Hyperion Reports PR_04MR.

 

  •  

The calculation of an individual’s actual incentive payment target is based on
their salary effective April 1.

 

  •  

Where a promotion occurs during the Plan year and during a quarter the old
salary level and incentive target level will not change until the current
quarter is completed, unless the promotion is effective the first day of the
quarter; otherwise, the new salary level and incentive target level will take
effect at the beginning of the first full

 

Management Incentive Plan

   Page 8 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

 

quarter following the promotion. Any alternative basis for calculation must be
agreed on appointment and approved by the MIP Compensation Committee depending
on reporting level.

 

  •  

The business objectives will be adjusted for acquisitions or disposals as
approved by the MIP Compensation Committee (unless included in the budget).

 

4. Decisions regarding Plan Issues

The MIP Compensation Committee is authorized to administer the Plan and to
resolve questions, ambiguities or disputes under the Plan. The decision of the
MIP Compensation Committee on any question concerning this Plan, any payments
under it, its interpretation and any individual’s entitlement to a payment under
it shall be final.

Any and all legal disputes arising under, out of, or in relation to this Plan,
its implementation or interpretation, or any question as to the eligibility of a
person to receive a payment hereunder or the calculation of any payment
hereunder shall be determined by final and binding arbitration under the rules
of the American Arbitration Association (the “Rules”). Such arbitration shall
take place in Raleigh, North Carolina before one arbitrator chosen under the
Rules. The costs of the arbitrator shall be shared equally between the parties.

 

5. Participation

Participation in this Plan is by invitation from time to time. It is entirely
discretionary, and the Compensation Committee of the Board of Directors of
Sensus may decide:

 

  i. Whether a particular individual is eligible to participate in the Plan

  ii. The Plan’s design, terms and targets

  iii. The continuation or suspension of the Plan and

  iv. The amount and timing of any payments from the Plan.

No individual will have any right to receive an incentive payment, and will not
acquire such a right by virtue of having received one or more incentive payments
during the course of their employment.

 

Management Incentive Plan

   Page 9 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

Attachment 1

 

Plan Component   HQ   BU/Region   Cap

Quarterly Banking

           

Minimum Performance

  90% Quarterly EBITDA Budget   90% Quarterly EBITDA Budget   100%

Adjust EBITDA/CF

  Eliminate FX   Eliminate FX    

Annual Assessment for Quarterly

           

Banked Payment

           

Minimum Performance

  Achieve 90% FY EBITDA Budget   Achieve 85% FY EBITDA Budget   100%

Adjust EBITDA/CF

  Eliminate FX   Eliminate FX    

Annual Payout

           

Minimum Performance

  90% attainment of FY EBITDA Budget   90% attainment of FY EBITDA Budget  
Unlimited

Adjust EBITDA/CF

  Eliminate FX   Eliminate FX    

Funding

                Greater of Banked or Annual   Greater of Banked or Annual  
Unlimited

 

Management Incentive Plan

   Page 10 of 11



--------------------------------------------------------------------------------

LOGO [g74091g17x47.jpg]

  

LOGO [g74091g48l25.jpg]

 

Attachment 2:

 

Below

Expectations (BE)

 

Meets

Expectations (ME)

 

Exceeds

Expectations (EE)

  Exceptional (E)

Up to 10% of

employees

 

60 to 65% of

employees

 

Up to 90% of

employees

 

Up to 10% of

employees

 

Example: BU Results @ 100% achievement of Payout Target (185 FTE)

   

FTE

 

  % FTE

 

   Performance Rating

 

  

Payout           

Target %        

 

 

ü   Overall pool for Business Unit incentive payouts will be determined solely
by EBITDA and Cash Flow

 

ü   Allocation of pool dollars within Business Unit will be distributed based on
individual performance rating

 

ü   Individual payouts within Business Unit may vary

 

ü   Overall pool allocation within the Business Unit cannot exceed target
incentive dollars earned by the Business Unit

 

ü   Determination of allocation of pool dollars is at sole discretion of
Business Unit Leader, subject to final approval by CEO and CPO

 

9

    5%    Below Expectations    0%    

120

  65%    Meets Expectations    100%    

37

  20%    Exceeds Expectations    Up to 110%    

19

  10%    Exceptional    Up to 125%    

185

         

Example: BU Results @ 50% achievement of Payout Target (185 FTE)

   

FTE

 

  % FTE

 

   Performance Rating

 

  

Payout           

Target %        

 

   

19

  10%    Below Expectations    0%    

148

  80%    Meets Expectations    100%    

9

    5%    Exceeds Expectations    Up to 110%    

9

    5%    Exceptional    Up to 125%    

185

         

Note: Allocation of Business Unit Pool Dollars is at sole discretion of
leadership team, subject to approval by the MIP Compensation Committee.

 

Management Incentive Plan

   Page 11 of 11